Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jermaine Bell petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his Fed.R.Civ.P. 59(e) motion for reconsideration of that court’s denial of Bell’s 28 U.S.C. § 2255 (2012) motion. He seeks an order from this court directing the district court to act. Our review of the district court’s docket reveals that the district court denied Bell’s motion on February 2, 2015. Accordingly, because the district court has recently decided Bell’s case, we deny the mandamus petition as moot. We grant leave to proceed in forma pauperis. We dispense with oral argument because the *223facts and legal contentions are adequately-presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.